Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of the species of Group 1 (Figs 1-8) in the reply filed on 9/29/21 is acknowledged.  Applicant’s indication that all of new claims 11-30 read on the elected species of Group 1 is also acknowledged. The traversal is on the ground(s) that Groups 2-4 achieve unity of invention with Group 1 for the reasons indicated by applicant in the reply. This is not found persuasive for the reasons indicated in the election of species requirement itself.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-19 and 23-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. As indicated above, applicant timely traversed the restriction (election) requirement in the latest reply. The examiner notes that claims 16-19 and 23-30 recite 
An action on the merits of claims 11-15 and 20-22 follows.
Figures 19-21 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See the Brief Description of Figs 19-21. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Subject matter in the claims that was not described 
“a side of the top surface part” (the examiner can find no such description in the Detailed Description (Mode for Carrying Out The Invention as set forth in specification paragraphs [0010]+). There appears to be no specific reference to the feature in the noted portion of the specification. Thus, the specification does not appear to specifically point out the feature by use of a numeral that is also utilized in the drawings. Nor do the drawings by themselves describe the feature either.);
“a side of the bottom surface part” (Same issue. See the commentary above).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Those claims that contain the claim limitations discussed in paragraph 6 above are indefinite, because the limitations cannot be adequately interpreted based on the noted lack of adequate written description. Thus, for example, the examiner cannot determine the structural  features that correspond to the claimed “a side of the top surface part” and “a side of the bottom surface part”. Note claims 11, 14, 21 and 22
Claims such as 12, 13 and 15 are further indefinite because they further structurally limit the claimed bag by reference to the articles to be packaged therein, when they also appear not to positively claim the articles. This raises the question whether the claims are drawn to the combination of a packaging bag and articles therein or to the sub-combination of the packaging bag only (with the references to the articles being functional). As indicated in the prior art rejections below the examiner treats the claims as being directed to the noted sub-combination for purposes of the prior art rejections only. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11-15 and 20-22 are is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Applicant’s own disclosure of the prior art (Figs. 20-21). 
The prior art is applied only to the extent the claims can be properly interpreted. For example, based on what Fig 1 shows regarding the slash part, the claim appears to read on Fig 21 (since the upper slit 92, the second slit, appears to be a similar distance from the top surface part as slit 50 in Fig 1, and therefore, it appears to meet the claimed “on a side of the top surface part”.). In another example, since the top surface part is 11 in Fig 1, claim 1 appears to also read on Fig 20 since 91 can be read as being on a side of the top surface part (the other side of the top surface part being on the other side of handle portion 20). 
In yet another example of the prior art being applied only to the extent the claims can be properly interpreted, the claims are interpreted for purposes of the comparison with the prior art as being 
The claims would also have been obvious in view of the indicated prior art.
Claim(s) 11-15 and 20-22 are is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 1 405 802, cited by applicant. Again the prior art is applied only to the extent the claims can be properly interpreted. The prior art is further generally applied as set forth in the office action in applicant’s 10/28/21 prior art citation. Given the noted indefiniteness the claims are anticipated or obvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in 





/JACOB K ACKUN/Primary Examiner, Art Unit 3736